DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The new Title: “FREQUENCY AND SPATIAL DOMAIN IMAGE PROCESSING METHOD FOR IMAGE MARKING AND MARK DETECTION APPARATUS, AND STORAGE MEDIUM” is accepted.

Claims 12 & 14 have been canceled.
Claims 21 & 22 are new.
Claims 1-11, 13, and 15-22 are pending.

Allowable Subject Matter
Claims 1-11, 13 & 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-11, 13 & 15-22 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests an image processing method, applicable to a computer device, the method comprising: obtaining target page data; obtaining a page operation instruction for transmitting the target page data: obtaining a frequency domain mark image, in response to the page operation instruction, the frequency domain mark image being obtained from frequency domain transformation of a spatial domain mark image; obtaining a transparency parameter configured corresponding to the frequency domain mark image; and performing layer superimposition rendering of the frequency domain mark image and the target page data according to the transparency parameter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 106960411 to Zang et al. provides  a method for two-dimensional code superimposed digital watermark and its identifying method and identifying system, the two-dimension code superimposed digital watermark method firstly obtains the anti-counterfeit information and LOGO image information of the commodity, then adding check information in the anti-counterfeiting information after encryption processing, then generated after encrypting the anti-fake information two-dimension code, and finally the LOGO image information into digital watermark information, as one new superposition on the two-dimensional code to form a new image, then as a mark printed on the commodity. the printed product under standard visible light source, obtaining decomposed substantially identical with the original image visually, anti-fake information copy difficulty and high security coefficient, can prevent unauthorized copying, also can be set on the basis of not changing the commercial printing process reduces the printing cost of the commodity, at the same time improves the robustness adding check information and anti-counterfeiting information after encryption processing, and adding digital watermark in the LOGO image, strong safety, strong anti-counterfeiting ability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/           Primary Examiner, Art Unit 2672